                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

TONYA L. MCMILLER EVANS,               )
                                       )
             Plaintiff,                )
                                       )
       v.                              )                  CV 318-027
                                       )
ANDREW SAUL, Commissioner of Social    )
Security Administration,1              )
                                       )
             Defendant.                )
                                  _________

                                          ORDER
                                          _________

       Plaintiff submitted a letter to the Clerk of Court, describing her current medical

condition and indicating she wants to add new medical evidence to the record. She attached

thirty-six pages of medical documentation to her letter, all of which was dated after March

20, 2019. “If a litigant seeks judicial action of any sort . . . it must be contained within a

motion arising from a properly filed lawsuit.” In re Unsolicited Letters to Federal Judges,

120 F. Supp. 2d 1073, 1074 (S.D. Ga. 2000). It may not be requested in a personal letter. Id.

       Thus, Plaintiff’s letter is docketed to preserve the record, (doc. no. 21), but the Court

will not accept Plaintiff’s letter or the new medical documents in considering her appeal.

Although the Court accepted Plaintiff’s October 24, 2018 response to the Court’s September

18, 2018 Report and Recommendation and a brief pursuant to the Court’s August 31, 2018

Order, which both contained, in part, letters from Plaintiff to the Court, Plaintiff’s filings

       1
       Pursuant to Fed. R. Civ. P. 25(d), the Court DIRECTS the CLERK to substitute
Andrew Saul, Commissioner of Social Security Administration, as the proper Defendant.
contained the caption of the case and clearly showed she was responding to the Court as

directed. (See doc. nos. 12-17.) However, Plaintiff’s current letter is an improper attempt to

supplement her brief and the evidence in this case, all in the form of a letter months after the

deadline to reply to Defendant’s brief. Should Plaintiff seek any future relief from this

Court, she must file a properly captioned motion. She may not simply write letters to the

Court. In the future, the Court will direct the Clerk to return Plaintiff’s letters without

docketing them.

       Even if the Court were to accept Plaintiff’s letter and new medical evidence, the

Court would not be able to consider it because it was never presented at the administrative

level. A reviewing court, when presented with new evidence that was never presented for

review at the administrative level, may only consider whether the new evidence necessitates

remand under sentence six of § 405(g); a reviewing court may not consider the new evidence

in determining whether the Commissioner’s final decision is supported by substantial

evidence. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1267-68 (11th Cir. 2007);

Norton v. Comm’r of Soc. Sec., 607 F. App’x 913, 917-18 (11th Cir. 2015); see also Wilson

v. Apfel, 179 F.3d 1276, 1278-79 (11th Cir. 1999) (evidence attached to appellant’s brief not

properly before the court) (citing Cherry v. Heckler, 760 F.2d 1186, 1193 (11th Cir. 1985)

(noting general principle that court’s review is limited to certified administrative record));

Walters v. Barnhart, 184 F. Supp. 2d 1178, 1185 (M.D. Ala. 2001) (“The plaintiff submits to

the Court medical records which she did not present to the ALJ or the Appeals Council in

support of her disability claim. These records are not part of the administrative record for

review by this court.”).



                                               2
       Plaintiff has never asked for a sentence six remand, and even if she were requesting

such, she would have to show “good cause” for failing to produce the new evidence at the

administrative level. See Ingram, 496 F.3d at 1267. Plaintiff fails to provide any reason,

much less “good cause,” for her failure to produce the report. In sum, the new medical

evidence in Plaintiff’s letter would not be properly before the Court and could not afford

Plaintiff a basis for remand.

       SO ORDERED this 17th day of July, 2019, at Augusta, Georgia.




                                            3
